ARMED SERVICES BOARD OF CONTRACT APPEALS

Appeals of --                                 )
                                              )
I.E.-Pacific, Inc.                            )      ASBCA Nos. 60936, 60937, 60938
                                              )
Under Contract No. N62473-09-D-1657           )

APPEARANCES FOR THE APPELLANT:                       Dustin R. Jones, Esq.
                                                     Christopher R. Sillari, Esq.
                                                     David S. Demian, Esq.
                                                      Finch, Thornton & Baird, LLP
                                                      San Diego, CA

APPEARANCES FOR THE GOVERNMENT:                      Craig D. Jensen, Esq.
                                                      Navy Chief Trial Attorney
                                                     Todd J. Wagnon, Esq.
                                                      Trial Attorney

                OPINION BY ADMINISTRATIVE JUDGE MCNULTY

       It is the Board's decision, pursuant to 41 U.S.C. §§ 7I05(e), 7I08(b), and the
parties' stipulation and agreement, that the appeals are sustained. In the nature of a
consent judgment, the Board makes a monetary award to appellant in the amount of
$850,000. This amount is inclusive of interest. No further interest shall be paid.

       Dated: June 13, 2018




                                                  Administrative Judge
                                                  Armed Services Board
                                                  of Contract Appeals

 I concur                                         I concur


                                                    ~~
RICHARD SHACKLEFORD                               J. REID PROUTY
Administrative Judge                              Administrative Judge
Acting Chairman                                   Vice Chairman
Armed Services Board                              Armed Services Board
of Contract Appeals                               of Contract Appeals
      I certify that the foregoing is a true copy of the Opinion and Decision of the
Armed Services Board of Contract Appeals in ASBCA Nos. 60936, 60937, 60938,
Appeals of I.E.-Pacific, Inc., rendered in conformance with the Board's Charter.

       Dated:



                                                  JEFFREY D. GARDIN
                                                  Recorder, Armed Services
                                                  Board of Contract Appeals




                                           2